Title: Evan Shelby to Patrick Henry, 4 June 1779
From: Shelby, Evan
To: Henry, Patrick



Sir
Washington [County, Virginia] June 4. 1779

Since my last which I had the honor to address to your Excellency some of the Chiefs of the peaceable Towns of the Cherokee Nation of Indians came into Fort P Henry where they discovered some talks which I herewith send you, Some short time since I received a Letter from the Chiefs of Chickamogga accompanied with one other from Oconastota the great Warrior of Chota with orders to dispatch them to your Excy which I also send you by Express. It gives me real Satisfaction to find by the Contents of those Letters and other Circumstances that those people are reduced to a Sense of their Duty and a Willingness to treat for peace with the united States which I flatter myself will ease us in some measure from the Calamities incident to an Indian War.
I am informed that the Chiefs of the Chickamoga Towns have since my departure from that place discharged all the white people and Traders from amongst them who came from Mobille, or had connexions with the British party and from the purport of their Letters it Seems they depend soly on the State of Virga. for Goods. I would therefore beg leave to offer it as my opinion that if some necessary Goods could be provided for them it might answer a good end. I am &c.,

Evan Shelby

 